DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 12, 13, 16, 17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dickmann (U.S. Pat. No. 6,213,713).
Regarding claim 1, Dickmann discloses A blade angle feedback system for an aircraft-bladed rotor (col. 2, line 15), the rotor rotatable about a longitudinal axis and having an adjustable blade pitch angle, the system comprising: 
a feedback device (transmitters/target 40) coupled to rotate with the rotor and to move along the longitudinal axis with adjustment of the blade pitch angle (abstract), the feedback device comprising a body (46) having at least one position marker embedded therein (the transmitters, 45, are markers), the body made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability (since the transmitters are magnetic they are higher than the body);
at least one sensor (30) positioned adjacent the feedback device and configured for producing, as the feedback device rotates about the longitudinal axis, at least one (col. 3, line 64 – col. 4, line 5); and
a control unit (col. 5, lines 23-26 ‘signal processor’) communicatively coupled to the at least one sensor and configured to generate a feedback signal indicative of the blade pitch angle in response to the at least one sensor signal received from the at least one sensor.
Regarding claims 2 and 13 which depends from claims 1 and 12 respectively, Dickmann discloses wherein the at least one sensor is positioned adjacent an exposed surface of the feedback device (shown in fig. 3a), and further wherein the at least one position marker is embedded in the body substantially flush with the surface (shown in fig. 3b).
Regarding claims 5 and 16 which depends from claim 1 and 12 respectively, Dickmann discloses wherein the feedback device comprises a surface having a first edge (61) and a second edge (62) opposite the first edge, and further wherein at least one axial groove is formed in the body and extends from the first edge to the second edge (42 is placed in the groove of 60), the at least one axial groove configured to receive the second material therein to form the at least one position marker (40 whose tail is placed in the groove).
Regarding claim 6 which depends from claim 5, Dickmann wherein the at least one axial groove has one of a rectangular cross-section (U option addressed), a semi-circular cross-section (U option addressed), and a U-shaped cross- section (shown in fig. 2).
Regarding claims 7 and 17 which depends from claims 5 and 16 respectively, Dickmann discloses wherein the at least one axial groove is configured to receive therein a sheet stock made of the second material (The specification of this application in paragraph 63 defines this as the magnetic material.  40 is the magnetic material inserted there.).
Regarding claim 12, Dickmann discloses An aircraft-bladed rotor system, comprising: a rotor rotatable by a shaft about a longitudinal axis, the rotor having blades with adjustable blade pitch angle; a feedback device coupled to rotate with the rotor and to move along the (The limitations of the claim have been addressed in claim 1 above).
Regarding claim 20, Dickmann discloses a method for providing feedback for an aircraft-bladed rotor, the rotor rotatable about a longitudinal axis and having blades with adjustable blade pitch angle, the method comprising: receiving at least one sensor signal from at least one sensor positioned adjacent a feedback device coupled to rotate with the rotor and to move along the longitudinal axis with adjustment of the blade pitch angle, the feedback device comprising a body having at least one position marker embedded therein, the body made of a first material having a first magnetic permeability and the at least one position marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability, the at least one sensor signal produced by the at least one sensor in response to detecting passage of the at least one position marker as the at least one feedback rotates about the longitudinal axis; and processing the at least one sensor signal to generate a feedback signal indicative of the blade pitch angle of the rotor (The limitations of the claim have been addressed in claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3, 4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickmann (U.S. Pat. No. 6,213,713) as applied to claims 1 and 12 above.
Regarding claims 3, 14 which depends from claim 1 and 12, Dickmann discloses wherein the at least one sensor is positioned adjacent an exposed surface of the feedback device (shown in fig. 3a).
Dickmann does not disclose further wherein the at least one position marker is recessed relative to the surface by a predetermined distance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to recess the marker a predetermined distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2131.03 II states that ranges that touch the claimed ranged anticipates that range.  The cited reference discloses a range where there is no recess which “touches” a range that does have a recess.  As a result it is deemed at least obvious that one could have a position marker recessed from the surface.
Regarding claims 4, 15 which depends from claim 1 and 12, Dickmann discloses wherein the at least one sensor is positioned adjacent an exposed surface of the feedback device (shown in fig. 3a).
Dickmann does not disclose
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the marker a predetermined distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2131.03 II states that ranges that touch the claimed ranged anticipates that range.  The cited reference discloses a range where there is no extension of the marker which “touches” a range that does have an extension.  As a result it is deemed at least obvious that one could have a position marker extending from the surface.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickmann (U.S. Pat. No. 6,213,713) as applied to claims 1, 5, 12 and 16 above, in view of Hagan (U.S. Pat. No. 7,019,517).
Regarding claims 9 and 19 which depends from claim 5 and 16 respectively, Dickmann discloses wherein the feedback device further comprises a sleeve configured to be positioned over the at least one position marker for holding the at least one position marker in place within the at least one axial groove (20 is a sleeve over the position marker 40 holding it in the groove).
Dickmann, does not disclose that the sleeve is non-metallic.
Hagan, which also deals in rotors, teaches that the sleeve is non-metallic (col. 4, lines 38-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dickmann with the non-metallic sleeve of Hagan because of design considerations (col. 4, line 42).

Allowable Subject Matter
Claims 8, 10, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 18: The claims require a specific placement and type of a sensor in order to detect pitch of a rotor blade.  This system requires a specific magnetic permeability as well as construction of a feedback device for the sensor to take readings of in order to determine pitch.  The construction requires a groove in order to weld the feedback device into the material.  This is not found in the prior art for the determining of pitch.
Claims 10 and 11: The claims require a specific placement and type of a sensor in order to detect pitch of a rotor blade.  This system requires a specific magnetic permeability as well as construction of a feedback device for the sensor to take readings of in order to determine pitch.  The construction is further specified in these claims where there are multiple of the feedback devices placed around the circumference of the object which is being pitched.  The specific construction of this feedback for the sensor is not found in the prior art for the determining of pitch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747